Citation Nr: 0903044	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-15 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent, for low back 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-spouse


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to May 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Chicago, 
Illinois Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of that hearing has been associated with the claims file.

In March 2008 and April 2008, the veteran submitted 
additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2008).

In January 2008 the veteran filed a claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine, as secondary to the service-connected low back 
strain.  In April 2004, the veteran filed a claim for a total 
disability rating based on individual unemployability (TDIU).  
As these additional claims have not been adjudicated by the 
RO, they are not in appellate status and are therefore 
referred to the RO for appropriate development and 
consideration.


FINDING OF FACT

The veteran's low back strain is productive of forward 
flexion of the thoracolumbar spine ranging from 60 to 75 
degrees and a combined range of motion of the thorocolumbar 
spine ranging from 135 to 233 degrees, associated with pain, 
with no spasm or guarding resulting in an abnormal gait or 
abnormal spinal contour.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in June 2005, prior to the 
adjudication of his claim in the March 2006 rating decision 
at issue.  An additional VCAA letter was sent to the veteran 
in May 2008.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, November 2006, May 2008 and September 2008, 
pertaining to the downstream disability rating and effective 
date elements of his claim.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the veteran received adequate Vazquez-
Flores notice in May 2008.  Specifically, this notice letter 
informed the veteran that, in order to support his claim for 
an increased rating for bilateral hearing loss, the evidence 
must show that such disability has gotten worse, and the 
letter specified examples of evidence that the veteran should 
submit to show such worsening, including statements from 
employers regarding how his disability affects his ability to 
work, and statements from people who have witnessed how his 
disability symptoms affect him (presumably in daily life).  
(Emphasis added).  The May 2008 letter also explained the 
assignment of disability ratings based upon the diagnostic 
codes found in 38 C.F.R., Part 4.  Finally, the letter 
provided numerous examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  (The Board notes that the second "element" of 
the Vazquez-Flores notice requirement does not apply in this 
case, because the criteria for a higher rating under the 
diagnostic codes which the veteran's disability may be rated 
can indeed be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of that 
disability and the effect of that worsening on his employment 
and daily life.)

Accordingly, the Board finds that no prejudice to the veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, VA outpatient treatment reports, VA 
examinations, lay statements and statements and testimony 
from the veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The veteran is currently assigned a 10 percent disability 
rating for low back strain under the provisions of Diagnostic 
Code 5327, pertaining to lumbosacral strain.  38 C.F.R. § 
4.71a (2008).  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The disabilities 
of the spine that are rated under the General Rating Formula 
for Diseases and Injuries of the Spine include vertebral 
fracture or dislocation (Diagnostic Code 5235), sacroiliac 
injury and weakness (Diagnostic Code 5236), lumbosacral or 
cervical strain (Diagnostic Code 5237), spinal stenosis 
(Diagnostic Code 5238), spondylolisthesis or segmental 
instability (Diagnostic Code 5239), ankylosing spondylitis 
(Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), 
and degenerative arthritis of the spine (Diagnostic Code 
5242) (for degenerative arthritis of the spine, see also 
Diagnostic Code 5003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or  less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
(2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See also Plate 
V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional 
cases, an examiner may state that because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4) provides that the rater is to round 
each range of motion measurement to the nearest five degrees.  
Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the  following: difficulty walking 
because of a limited line of  vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal  margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable  ankylosis.  Note (6) provides that 
disability of the thoracolumbar and cervical spine segments 
are to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a.

Analysis

As an initial matter, the Board observes that the evidence of 
record demonstrates that the veteran has a diagnosis of 
degenerative disc disease, a non-service connected condition.  
Thus to the extent that the medical evidence can disassociate 
the veteran's non-service connected degenerative disc disease 
from the service connected low back strain the Board will 
consider such evidence only relating to the veteran's low 
back strain.  In the event that it is not possible to 
separate the effects of the service connected condition and 
the non-service connected condition, VA regulations at 38 
C.F.R. § 3.102, require that reasonable doubt on any issue be 
resolved in the appellant's favor and clearly dictate that 
such signs and symptoms be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  In this case however, it does not appear that 
the veteran has been diagnosed with both the service 
connected condition and the non-service connected condition 
in the same medical evaluation.  As noted above, the 
veteran's claim for a claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
as secondary to the service-connected low back strain, has 
been referred back to the RO for the appropriate development 
and consideration.

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that his current 
low back strain warrants a rating of 20 percent.  At his 
March 2008 Travel Board hearing, the veteran described his 
current symptoms included low back stiffness, radiating pain, 
warmth, tingling, and flare-ups.  He also testified that the 
pain caused incapacitating episodes, lasting from one to two 
weeks, and has impacted his employment such that he has taken 
sick leave from one to two weeks and had to change jobs.  

Lay statements presented from the veteran's girlfriend, a 
former boss and ex-spouse report that the veteran sustained 
bad back symptoms following his discharge from service, his 
low back pain became progressively worse thereby causing him 
to be out of work for a three month period at one time, he 
changed jobs and was out of work often due to his back 
symptoms, he could not sleep in bed due to discomfort and he 
was physically unable to handle the responsibilities of his 
job at Lewis Bakeries from May 1997 to May 2004 and had to 
leave the job. 

A Social Security Administration record reflects the 
veteran's many job changes and wage earnings from 1999 to 
2006.

Private medical records from March 2004 to August 2005 
reflect that the veteran was treated for and diagnosed with a 
lumbar strain.  He underwent physical therapy in March 2004 
pursuant to a back injury at which time the physical 
therapist noted his lumbar range of motion was within normal 
limits.  X rays from March 2004 and March 2005 revealed no 
evidence of a lumbar disease.  In July 2005, the veteran was 
treated for back pain following a March 2005 back injury with 
epidural steroid injections and was recommended by his 
private physician to remain off of work from July 2005 to 
August 2005.  

VA outpatient treatment reports form June 2005 to October 
2005 and from April 2008 reflect that the veteran was treated 
for low back pain including epidural steroid injections.  The 
veteran also reported not working in August 2005 due to his 
back problem.  In April 2008, the veteran was treated for 
complaints of low back pain radiating down the left leg which 
had become worse.  At this time he also reported that he lost 
work secondary to back pain and his pain persisted despite 
taking medication, Vicodan, to relieve it.  An April 2008 
letter from a VA physician reported that the veteran was 
treated for an acute worsening of chronic back pain and 
advised that he be excused from work to recuperate.

In a June 2005 VA examination, the veteran reported chronic 
low back pain with flare-ups occurring three to four time a 
week, lasting from five hours to three days and he was 
currently not working.  A physical examination of the back 
revealed forward flexion to 75 degrees, extension to 40 
degrees, right lateral side-bending to 30 degrees, left 
lateral side-bending to18 degrees and right and left rotation 
to 35 degrees.  Range of motion was not further affected by 
pain, fatigability, incoordination, lack of endurance, or 
repeated testing.  The examiner noted the veteran ambulated 
slowly with a normal gait and station to and from the 
examination room without an assistive device.

In a July 2008 VA examination, the veteran reported pain in 
the low back, characterized as dull, occasionally sharp and 
constant.  He reported a recent flare up in April 2008 and 
did not report any periods of complete incapacitation due to 
the back over the last one year.  A physical examination 
revealed forward flexion to 60 degrees, extension to 15 
degrees, right and left lateral flexion to 15 degrees and 
right and left rotation to 15 degrees.  All were limited by 
reported pain.  The examiner noted that by observation, it 
could not be ascertained whether the veteran put the maximum 
effort into the range of motion or not.  Repetitive movements 
of the lumbosacral spine did not change the ranges of motion 
due to pain, weakness, fatigue or a lack of endurance.  There 
was no evidence of painful motion, spasm, weakness or 
tenderness and the examiner noted that the symptoms were 
subjective in nature.  The veteran was diagnosed with strain 
of the lumbosacral spine.  

In a September 2008 VA examination, the veteran reported that 
his back was characterized by chronic daily ongoing low back 
pain, rather than flare-ups, with occasional radiation down 
the left posterior thigh to the level of the knee.  He also 
reported wearing a back brace occasionally and that he had to 
change jobs a month earlier as his last job required a lot of 
walking, bending and climbing.  A physical examination 
revealed forward flexion to 75 degrees with pain beginning at 
45 degrees, extension to 20 degrees with pain beginning at 5 
degrees, right and left side bending to 20 degrees with pain 
bilaterally and right and left rotation to 30 degrees with 
pain on the left.  Repetitive motion testing of the lumbar 
spine revealed consistent findings with no incoordination or 
instability.  The examiner noted that the veteran walked with 
a normal gait and without a limp or any assistive devices.  
There was no spasm, guarding, abnormal gait or abnormal 
spinal contour found.  The veteran was diagnosed with chronic 
lumbar strain.

After a careful review of the record and resolving all 
benefit of the doubt in favor of the veteran, the Board finds 
that the veteran's low back strain does not warrant a rating 
in excess of 10 percent under Diagnostic Code 5237.  In this 
regard, the Board notes that the veteran's low back strain 
was productive of forward flexion of the thoracolumbar spine 
ranging from 60 to 75 degrees and a combined range of motion 
of the thorocolumbar spine ranging from 135 to 233 degrees 
associated with pain.  However, the range of motion was not 
additionally limited by pain, weakness, fatigue or lack of 
endurance.  No spasm or guarding resulting in an abnormal 
gait or abnormal spinal contour was found.  Finally, while 
the July 2008 VA examination noted forward flexion at 60 
percent, it could not be ascertained whether the veteran put 
the maximum effort into the range of motion or not.  
Furthermore, subsequent testing in the September 2008 VA 
examination revealed forward flexion to 75 degrees.  Even 
considering the veteran's subjective complaints of pain, the 
medical evidence of record did not note any additional 
limitation of motion demonstrated upon repetitive motion that 
would support an evaluation in excess of the 10 percent 
presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (2008); see also 38 C.F.R. §§ 4.45, 
4.59 (2008).  Thus, the preponderance of the evidence is 
against the veteran's claim.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's low back strain presents an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the veteran's low back strain.  While the evidence 
of record reflects that the veteran has missed work for 
periods of weeks or even three months at one point, the 
evidence does not reflect that this is due solely to the 
veteran's low back strain as no physician has reported that 
the veteran's low back strain was the cause of such missed 
periods as opposed to any other disability, including a non-
service connected back disability.  Moreover, the schedular 
criteria accounts for compensation as the result of periods 
of missed work.  As a result, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 10 percent at any time 
since the date of claim on April 14, 2005.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
veteran's disability has been no more than 10 percent 
disabling since that date, so his rating cannot be "staged" 
because the 10 percent rating represent his greatest level of 
functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for low back strain is not warranted at any time 
since the date of claim on April 14, 2005.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.


ORDER

A rating in excess of 10 percent, for low back strain is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


